DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-14 and 25-26, and species SEQ ID NO. 7 (for claims 8-9) and SEQ ID NO. 10 (for claims 12, 14 and 25) in the reply filed on 11-18-22 is acknowledged.
Claims 15-24 and 27-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11-18-22.
Applicant’s amendment filed on 11-18-22 has been entered.  Claims 1-4, 7-9, 11-12, 14, 16, 19-21, 23-25 and 28 have been amended.  Claims 1-29 are pending.  
Since SEQ ID NOs. 8 and 13 are not elected species, claims 9, 14 and 25 will NOT be examined.  Claims 9, 14 and 25 are withdrawn from examination.
Claims 1-8, 10-13 and 26 and species SEQ ID NO. 7 (for claims 8-9) and SEQ ID NO. 10 (for claims 12, 14 and 25) are under consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3-18-22 was filed before the mailing date of the Non-Final Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  The item a) and item b) lack a term “and” to connect these two items to make the sentence complete, and to make it clear that only item a) and b) are intended in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 13 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kruzel et al., 2016 (WO 2016/210328 A1) as evidenced by Gray et al., 2011 (Adeno-Associated Virus, Methods and Protocols, Chapter 2 “Design and Construction of Functional AAV Vecotrs”, Edited by Richard Snyder and Philippe Moullier, Humana Press, Springer Science + Business Media, LLC, 2011, pages 25-46).
Claims 1, 5, 13 and 26 are directed to a recombinant virus vector (RVV) comprising a) a nucleotide sequence encoding a human lactoferrin protein o r a subpeptide thereof linked to an immunoglobulin, b) an inverted terminal repeat.  Claim 5 specifies the immunoglobulin comprises a human IgG Fc region.  Claim 13 specifies the RVV is an adeno-associated virus vector.  Claim 26 reads on a pharmaceutical composition comprising the RVV of claim 1 and one or more pharmaceutically acceptable carrier and/or one or more excipients.
Regarding claims 1, 5, 13 and 26, Kruzel teaches recombinant construct comprising lactoferrin as well as fusion protein constructs of lactoferrin and Fc domain for IgG (e.g. Abstract).  A recombinant polypeptide comprising a lactoferrin coding sequence and an immunoglobulin IgG Fc domain coding sequence fused to said lactoferrin coding sequence (e.g. claim 1).  The coding sequences are human (e.g. claim 5).  An isolated recombinant polynucleotide molecule comprising a nucleic acid sequence encoding the polypeptide of claim 1 (e.g. claim 9) (For claims 1 and 5).  The polynucleotide coding sequences are human (e.g. claim 12) (For claim 1).  The polynucleotide molecule is part of expression vector, such as a plasmid or viral expression vector (e.g. [0039]) (For claim 1).  The expression vector comprises an AAV viral vector (e.g. [0067]) (For claim 13).  A pharmaceutical composition comprising a desired protein or vectors that direct the expression of high levels of fusion protein product (e.g. [0079]) (For claim 26).  It is inherent that the AAV viral vector would have an inverted terminal repeat, which is evidenced by Gray et al., 2011 (Adeno-Associated Virus, Methods and Protocols, Chapter 2 “Design and Construction of Functional AAV Vecotrs”, Edited by Richard Snyder and Philippe Moullier, Humana Press, Springer Science + Business Media, LLC, 2011, pages 25-46).  Gray teaches the basic design of an AAV vector consists of an appropriately sized cassette flanked by inverter terminal repeats (ITRs), which mediate the replication and packaging of the vector genome by the AAV replication protein Rep and associated factors in vector producer cells (e.g. bridging pates 25-26).  “Beyond the requirements for optimal genome size and the presence of AAV ITRs, AAV vector designs are only limited by whatever functions can be conferred on a 4-5 kb segment of DNA” (e.g. p. 26, 2nd paragraph).  Thus, the AAV viral vector taught by Kruzel would inherently contain an inverted terminal repeat.  Therefore, the claims are anticipated by Kruzel and evidenced by Gray.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kruzel et al., 2016 (WO 2016/210328 A1) as evidenced by Gray et al., 2011 (Adeno-Associated Virus, Methods and Protocols, Chapter 2 “Design and Construction of Functional AAV Vecotrs”, Edited by Richard Snyder and Philippe Moullier, Humana Press, Springer Science + Business Media, LLC, 2011, pages 25-46) in view of Bennet et al., 2009 (Geneseq Accession No. AXR77954, computer printout, p. 1) and Chalberg et al., 2013 (Geneseq Accession No. BAY70789, computer printout, p. 1).
Claims 1-3 are directed to a recombinant virus vector (RVV) comprising a) a nucleotide sequence encoding a human lactoferrin protein o r a subpeptide thereof linked to an immunoglobulin, b) an inverted terminal repeat.  Claim 2 specifies the ITR is SEQ ID No. 2 or SEQ ID No. 3.  Claim 3 specifies the ITR is a first ITR of SEQ ID No. 2 and a second ITR of SEQ ID No. 3, and the nucleotide sequence encoding the human lactoferrin protein linked to the immunoglobulin is positioned between the first ITR and the second ITR.
Kruzel teaches methods and compositions for the treatment of a patient with intracranial hemorrhage (ICH) and the use of the products of recombinant construct comprising lactoferrin as well as fusion protein constructs of lactoferrin and Fc domain for IgG (e.g. Abstract).  A recombinant polypeptide comprising a lactoferrin coding sequence and an immunoglobulin IgG Fc domain coding sequence fused to said lactoferrin coding sequence (e.g. claim 1).  The coding sequences are human (e.g. claim 5).  An isolated recombinant polynucleotide molecule comprising a nucleic acid sequence encoding the polypeptide of claim 1 (e.g. claim 9) (For claims 1 and 5).  The polynucleotide coding sequences are human (e.g. claim 12) (For claim 1).  The polynucleotide molecule is part of expression vector, such as a plasmid or viral expression vector (e.g. [0039]) (For claim 1).  The expression vector comprises an AAV viral vector (e.g. [0067]) (For claim 13).  A pharmaceutical composition comprising a desired protein or vectors that direct the expression of high levels of fusion protein product (e.g. [0079]) (For claim 26).  It is inherent that the AAV viral vector would have an inverted terminal repeat, which is evidenced by Gray et al., 2011 (Adeno-Associated Virus, Methods and Protocols, Chapter 2 “Design and Construction of Functional AAV Vecotrs”, Edited by Richard Snyder and Philippe Moullier, Humana Press, Springer Science + Business Media, LLC, 2011, pages 25-46).  Gray teaches the basic design of an AAV vector consists of an appropriately sized cassette flanked by inverter terminal repeats (ITRs), which mediate the replication and packaging of the vector genome by the AAV replication protein Rep and associated factors in vector producer cells (e.g. bridging pates 25-26).  “Beyond the requirements for optimal genome size and the presence of AAV ITRs, AAV vector designs are only limited by whatever functions can be conferred on a 4-5 kb segment of DNA” (e.g. p. 26, 2nd paragraph).  Thus, the AAV viral vector taught by Kruzel would inherently contain an inverted terminal repeat.  
Kruzel does not specifically teach the nucleotide sequence of SEQ ID No. 2 or 3.
Bennet teaches the nucleotide sequence of AAV 5’ inverted terminal repeat (ITR), Geneseq Accession No. AXR77954, which is 100% identical to the nucleotide sequence of SEQ ID No. 2.
Chalberg teaches the nucleotide sequence of AAV serotype 2 inverted terminal repeat DNA, Geneseq Accession No. BAY70789, which is 100% identical to the nucleotide sequence of SEQ ID No. 3.
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the nucleotide sequence of SEQ ID No. 2 or 3 or both SEQ ID No. 2 and 3 as ITRs of an AAV vector because Bennet teaches nucleotide sequence of SEQ ID No. 2 is an AAV 5’ ITR sequence and Chalberg teaches nucleotide sequence of SEQ ID No. 3 is an AAV 2 ITR sequence.  Kruzel, Bennet and Chalberg all teach AAV vectors and one of ordinary skill in the art would have been motivated to use either SEQ ID No. 2 or 3 or both SEQ ID Nos. 2 and 3 as the ITR sequences of the AAV viral vector taught by Kruzel in order to optimize the function and efficiency of the AAV viral vector for the treatment of a patient with intracranial hemorrhage (ICH) as taught by Kruzel with reasonable expectation of success.

Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kruzel et al., 2016 (WO 2016/210328 A1) as evidenced by Gray et al., 2011 (Adeno-Associated Virus, Methods and Protocols, Chapter 2 “Design and Construction of Functional AAV Vecotrs”, Edited by Richard Snyder and Philippe Moullier, Humana Press, Springer Science + Business Media, LLC, 2011, pages 25-46) in view of Cho et al., 2010 (Geneseq Accession No. AXW34336, computer printout, p. 1-2).
Claims 1 and 4 are directed to a recombinant virus vector (RVV) comprising a) a nucleotide sequence encoding a human lactoferrin protein o r a subpeptide thereof linked to an immunoglobulin, b) an inverted terminal repeat.  Claim 4 specifies the sub-peptide of the human lactoferrin protein comprises the amino acid sequence of SEQ ID No. 4.
Kruzel teaches methods and compositions for the treatment of a patient with intracranial hemorrhage (ICH) and the use of the products of recombinant construct comprising lactoferrin as well as fusion protein constructs of lactoferrin and Fc domain for IgG (e.g. Abstract).  A recombinant polypeptide comprising a lactoferrin coding sequence and an immunoglobulin IgG Fc domain coding sequence fused to said lactoferrin coding sequence (e.g. claim 1).  The coding sequences are human (e.g. claim 5).  An isolated recombinant polynucleotide molecule comprising a nucleic acid sequence encoding the polypeptide of claim 1 (e.g. claim 9) (For claims 1 and 5).  The polynucleotide coding sequences are human (e.g. claim 12) (For claim 1).  The polynucleotide molecule is part of expression vector, such as a plasmid or viral expression vector (e.g. [0039]) (For claim 1).  The expression vector comprises an AAV viral vector (e.g. [0067]) (For claim 13).  A pharmaceutical composition comprising a desired protein or vectors that direct the expression of high levels of fusion protein product (e.g. [0079]) (For claim 26).  It is inherent that the AAV viral vector would have an inverted terminal repeat, which is evidenced by Gray et al., 2011 (Adeno-Associated Virus, Methods and Protocols, Chapter 2 “Design and Construction of Functional AAV Vecotrs”, Edited by Richard Snyder and Philippe Moullier, Humana Press, Springer Science + Business Media, LLC, 2011, pages 25-46).  Gray teaches the basic design of an AAV vector consists of an appropriately sized cassette flanked by inverter terminal repeats (ITRs), which mediate the replication and packaging of the vector genome by the AAV replication protein Rep and associated factors in vector producer cells (e.g. bridging pates 25-26).  “Beyond the requirements for optimal genome size and the presence of AAV ITRs, AAV vector designs are only limited by whatever functions can be conferred on a 4-5 kb segment of DNA” (e.g. p. 26, 2nd paragraph).  Thus, the AAV viral vector taught by Kruzel would inherently contain an inverted terminal repeat.  
Kruzel does not specifically teach a nucleotide sequence encoding the sub-peptide of the human lactoferrin protein comprising the amino acid sequence of SEQ ID No. 4.
Cho teaches a human lactoferrin gene sequence, Geneseq Accession No. AXW34336, encoding the amino acid sequence that is 100% identical to the amino acid sequence of SEQ ID No. 4.  The human lactoferrin gene sequence is used to prepare a transgenic fish for the mass production of human lactoferrin.
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a nucleotide sequence encoding the human lactoferrin protein comprising the amino acid sequence of SEQ ID No. 4 because Kruzel teaches preparing an viral vector or an AAV vector comprising a nucleotide sequence encoding a human lactoferrin protein and Cho teaches a human lactoferrin gene sequence, Geneseq Accession No. AXW34336, encoding the amino acid sequence that is 100% identical to the amino acid sequence of SEQ ID No. 4.  Since both Kruzel and Cho teach a nucleotide sequence encoding human lactoferrin protein and Cho teaches human lactoferrin gene encoding the amino acid sequence of SEQ ID No. 4, it would be obvious for one of ordinary skill in the art to use the human lactoferrin gene sequence taught by Cho in the viral vector or AAV vector taught by Kruzel in order to prepare a viral vector or an AAV vector expressing human lactoferrin protein with reasonable expectation of success.
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to prepare the viral vector or AAV vector expressing human lactoferrin fused to Fc region for the treatment of a patient with intracranial hemorrhage (ICH) as taught by kruzel or to prepare a transgenic fish for the mass production of human lactoferrin as taught by Cho with reasonable expectation of success.

Claim(s) 1 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kruzel et al., 2016 (WO 2016/210328 A1) as evidenced by Gray et al., 2011 (Adeno-Associated Virus, Methods and Protocols, Chapter 2 “Design and Construction of Functional AAV Vecotrs”, Edited by Richard Snyder and Philippe Moullier, Humana Press, Springer Science + Business Media, LLC, 2011, pages 25-46) in view of Sato et al., 2013 (CA 2871468 A1, publication date 10/31/2013).
Claims 1 and 5-6 are directed to a recombinant virus vector (RVV) comprising a) a nucleotide sequence encoding a human lactoferrin protein o r a subpeptide thereof linked to an immunoglobulin, b) an inverted terminal repeat.  Claim 5 specifies the immunoglobulin comprises a human IgG Fc region.  Claim 6 specifies the human IgG Fc region comprises a CH2 domain and a CH3 domain.
Kruzel teaches methods and compositions for the treatment of a patient with intracranial hemorrhage (ICH) and the use of the products of recombinant construct comprising lactoferrin as well as fusion protein constructs of lactoferrin and Fc domain for IgG (e.g. Abstract).  A recombinant polypeptide comprising a lactoferrin coding sequence and an immunoglobulin IgG Fc domain coding sequence fused to said lactoferrin coding sequence (e.g. claim 1).  The coding sequences are human (e.g. claim 5).  An isolated recombinant polynucleotide molecule comprising a nucleic acid sequence encoding the polypeptide of claim 1 (e.g. claim 9) (For claims 1 and 5).  The polynucleotide coding sequences are human (e.g. claim 12) (For claim 1).  The polynucleotide molecule is part of expression vector, such as a plasmid or viral expression vector (e.g. [0039]) (For claim 1).  The expression vector comprises an AAV viral vector (e.g. [0067]) (For claim 13).  A pharmaceutical composition comprising a desired protein or vectors that direct the expression of high levels of fusion protein product (e.g. [0079]) (For claim 26).  It is inherent that the AAV viral vector would have an inverted terminal repeat, which is evidenced by Gray et al., 2011 (Adeno-Associated Virus, Methods and Protocols, Chapter 2 “Design and Construction of Functional AAV Vecotrs”, Edited by Richard Snyder and Philippe Moullier, Humana Press, Springer Science + Business Media, LLC, 2011, pages 25-46).  Gray teaches the basic design of an AAV vector consists of an appropriately sized cassette flanked by inverter terminal repeats (ITRs), which mediate the replication and packaging of the vector genome by the AAV replication protein Rep and associated factors in vector producer cells (e.g. bridging pates 25-26).  “Beyond the requirements for optimal genome size and the presence of AAV ITRs, AAV vector designs are only limited by whatever functions can be conferred on a 4-5 kb segment of DNA” (e.g. p. 26, 2nd paragraph).  Thus, the AAV viral vector taught by Kruzel would inherently contain an inverted terminal repeat.  
Kruzel does not specifically teach the human IgG Fc region comprises a CH2 domain and a CH3 domain.
Sato teaches “a lactoferrin fusion protein that retains the bioactivity of natural lactoferrin, significantly prolongs the in vivo lifespan and has better clinical utility than natural lactoferrin and recombinant lactoferrin”.  The fusion protein contains an FcRn binding region and lactoferrin or a lactoferrin bioactive fragment or peptide (e.g. Abstract, claim 1).  The fusion protein comprises an FcRn-binding region comprising any of IgG, the heavy chain of IgG, the heavy chain Fc region of IgG, the CH2 and CH3 domains of the Fc region or CH2 domain of the Fc region (e.g. claim 2).  A nucleic acid molecule encoding the fusion protein or variant thereof of claim 1 or 2 (e.g. claim 8).  An expression vector comprising the nucleic acid molecule (e.g. claim 9).
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a nucleotide sequence encoding the human IgG Fc region comprising a CH2 domain and a CH3 domain because Kruzel teaches a nucleotide sequence encoding a fusion protein comprising a human lactoferrin and Fc domain for IgG and Sato teaches a nucleic acid molecule encoding a fusion protein containing an FcRn binding region and lactoferrin and the FcRn binding region comprises the heavy chain of IgG, the heavy chain Fc region of IgG, or the CH2 and CH3 domains of the Fc region.  Since both Kruzel and Sato teach a nucleotide sequence encoding a fusion protein comprising a lactoferrin and Fc region of IgG and Sato teaches the FcRn binding region can comprise the CH2 and CH3 domains of the Fc region, it would be obvious for one of ordinary skill in the art to substitute the Fc region taught by Kruzel with the CH2 and CH3 domain of Fc region taught by Sato to prepare an expression vector expressing the fusion protein with reasonable expectation of success.
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to prepare the viral vector or AAV vector expressing human lactoferrin fused to Fc region for the treatment of a patient with intracranial hemorrhage (ICH) as taught by Kruzel or to produce a lactoferrin fusion protein that retains the bioactivity of natural lactoferrin, significantly prolongs the in vivo lifespan and has better clinical utility than natural lactoferrin and recombinant lactoferrin as taught by Sato with reasonable expectation of success.

Claim(s) 1 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kruzel et al., 2016 (WO 2016/210328 A1) as evidenced by Gray et al., 2011 (Adeno-Associated Virus, Methods and Protocols, Chapter 2 “Design and Construction of Functional AAV Vecotrs”, Edited by Richard Snyder and Philippe Moullier, Humana Press, Springer Science + Business Media, LLC, 2011, pages 25-46) in view of Sato et al., 2013 (CA 2871468 A1, publication date 10/31/2013) as applied to claims 1 and 5-6 above, and further in view of Akira et al., 1986 (Geneseq Accession No. AAN60256, computer printout, pages 1-2) (Akira-CH2) and Akira et al., 1986 (Geneseq Accession No. AAN60257, computer printout, pages 1-2) (Akira-CH3).
Claims 1 and 5-7 are directed to a recombinant virus vector (RVV) comprising a) a nucleotide sequence encoding a human lactoferrin protein o r a subpeptide thereof linked to an immunoglobulin, b) an inverted terminal repeat.  Claim 5 specifies the immunoglobulin comprises a human IgG Fc region.  Claim 6 specifies the human IgG Fc region comprises a CH2 domain and a CH3 domain.  Claim 7 specifies the CH2 domain comprises the amino acid sequence of SEQ ID No. 5 and the CH3 domain comprises the amino acid sequence of SEQ ID No. 6.
The teachings of Kruzel, Gray, and Sato are as discussed above.  Kruzel, Gray and Sato do not specifically teach the CH2 domain comprises the amino acid sequence of SEQ ID No. 5 and the CH3 domain comprises the amino acid sequence of SEQ ID No. 6.
Akira-CH2 teaches a nucleotide sequence, Geneseq Accession No. AAN60256, encoding the human Ig heavy chain constant region CH2 segment, which is 100% identical to the amino acid sequence of SEQ ID No. 5.  The human Ig heavy chain constant region CH2 segment can be used to construct chimeric human-mouse immunoglobulin heavy chain construct.
Akira-CH3 teaches a nucleotide sequence, Geneseq Accession No. AAN60257, encoding the human Ig heavy chain constant region CH3 segment, which is 100% identical to the amino acid sequence of SEQ ID No. 6.  The human Ig heavy chain constant region CH3 segment can be used to construct chimeric human-mouse immunoglobulin heavy chain construct.
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to prepare the CH2 domain comprising the amino acid sequence of SEQ ID No. 5 and the CH3 domain comprising the amino acid sequence of SEQ ID No. 6 because the combination of Kruzel and Sato teach using a nucleotide sequence encoding the human IgG Fc region comprising a CH2 domain and a CH3 domain.  Since Akira-CH2 teaches a nucleotide sequence encoding the human Ig heavy chain constant region CH2 segment, which is 100% identical to the amino acid sequence of SEQ ID No. 5 and Akira-CH3 teaches a nucleotide sequence encoding the human Ig heavy chain constant region CH3 segment, which is 100% identical to the amino acid sequence of SEQ ID No. 6, it would be obvious for one of ordinary skill in the art to use the nucleotide sequences taught by Akira-CH2 and Akira-CH3 in the expression vector taught by Kruzel and Sato in order to express the fusion protein comprising a human lactoferrin and Fc region of IgG with reasonable expectation of success.
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to prepare the viral vector or AAV vector expressing human lactoferrin fused to Fc region for the treatment of a patient with intracranial hemorrhage (ICH) as taught by Kruzel or to produce a lactoferrin fusion protein that retains the bioactivity of natural lactoferrin, significantly prolongs the in vivo lifespan and has better clinical utility than natural lactoferrin and recombinant lactoferrin as taught by Sato with reasonable expectation of success.

Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kruzel et al., 2016 (WO 2016/210328 A1) as evidenced by Gray et al., 2011 (Adeno-Associated Virus, Methods and Protocols, Chapter 2 “Design and Construction of Functional AAV Vecotrs”, Edited by Richard Snyder and Philippe Moullier, Humana Press, Springer Science + Business Media, LLC, 2011, pages 25-46) in view of Cho et al., 2010 (Geneseq Accession No. AXW34336, computer printout, p. 1-2) as applied to claims 1 and 4 above, and further in view of De Romeuf et al., 2015 (Geneseq Accession No. BBZ08461, computer printout, pages 1-2).
Claims 1 and 8 are directed to a recombinant virus vector (RVV) comprising a) a nucleotide sequence encoding a human lactoferrin protein o r a subpeptide thereof linked to an immunoglobulin, b) an inverted terminal repeat.  Claim 8 specifies the human lactoferrin protein or sub-peptide thereof comprises the amino acid sequence of SEQ ID No. 4 and the immunoglobulin comprises the amino acid sequence of SEQ ID No. 7.
The teachings of Kruzel, Gray and Cho are as discussed above.  Kruzel, Gray and Cho do not specifically teach the immunoglobulin comprises the amino acid sequence of SEQ ID No. 7.
De Romeuf teaches a cDNA sequence, Geneseq Accession No. BBZ08461, encoding a human antibody Fc region first fragment, which is 100% identical to the amino acid sequence of SEQ ID No. 7.  The cDNA is useful for treating amyloidosis associated diseases.
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the nucleotide sequence encoding the immunoglobulin comprising the amino acid sequence of SEQ ID No. 7 because Kruzel teaches a nucleotide sequence encoding a fusion protein comprising a human lactoferrin and Fc domain for IgG, Cho teaches a human lactoferrin gene sequence encoding the amino acid sequence that is 100% identical to the amino acid sequence of SEQ ID No. 4, and De Romeuf teaches a cDNA sequence, Geneseq Accession No. BBZ08461, encoding a human antibody Fc region first fragment, which is 100% identical to the amino acid sequence of SEQ ID No. 7.  Both Kruzel and De Romeuf teach nucleotide sequence encoding Fc region of an immunoglobulin.  It would be obvious for one of ordinary skill in the art to use the cDNA taught by De Romeuf to substitute the nucleotide sequence encoding the Fc domain for IgG taught by Kruzel in order to express a fusion protein comprising a human lactoferrin and Fc domain of immunoglobulin with reasonable expectation of success.
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to prepare the viral vector or AAV vector expressing human lactoferrin fused to Fc region for the treatment of a patient with intracranial hemorrhage (ICH) as taught by kruzel or to use the cDNA encoding a human antibody Fc region first fragment for treating amyloidosis associated diseases as taught by De Romeuf with reasonable expectation of success.
It is noted that a nucleotide sequence comprising the nucleotide sequence of SEQ ID No. 10 is free of prior art. 

Conclusion
	Claims 1-8, 13 and 26 are rejected.
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632